IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT L. SHAW,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5392

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 20, 2015.

An appeal from an order of the Circuit Court for Duval County.
Kevin Blazs, Judge.

Jeffrey E. Lewis, Criminal Conflict and Civil Regional Counsel, and Lisa P.
Varon, Katherine Hinchey and Amanda Kuhn, Assistant Regional Conflict
Counsels, Jacksonville, for Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED without prejudice to Appellant seeking a belated appeal.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.